DETAILED CORRESPONDENCE
	This is a final Office Action on the merits for application 16/785,001. Receipt of the amendments and arguments filed on 04/19/2021 is acknowledged.
Claims 1-10 and 12-19 are pending.
Claims 11 and 20 are cancelled.
Claims 1-10 and 12-19 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski (U.S. Patent 3,974,607) in view of USG Acoustical Sealant (USG Sheetrock Brand Acoustical Sealant Submittal Sheet 09250, obtained from https://web.archive.org/web/20140612013038/https://www.usg.com/content/dam/USG_Marketing_Communications/united_states/product_promotional_materials/finished_assets/sheetrock-acoustical-sealant-submittal-J678.pdf (June 2011)), Geissbuhler (U.S. Patent 6,006,484), and Weston (Weston, Theresa; "Enclosure Air Leakage Testing: What's New and What's Coming?," (Feb. 26, 2014), http://www.resnet.us/blog/wp-content/uploads/formidable/RESNET-Air-Leakage-Testing_post.pdf) as recited in the previous Office Action.
Regarding claim 1, Balinski discloses an area separation wall (ASW), comprising:
a plurality of gypsum liner panels (panels #22 of figure 2 or panels #44 of figure 4 are constructed out of gypsum);
a plurality of horizontal structural elements (elements #14 and #15 of figure 2 or elements #40 and #41 of figure 4) configured to receive adjacent gypsum liner panels (see figures 2 and 4) within an elongated track having a base and flanges extending from the base (see figures 2 and 4); and 
the ASW comprises a fire rating of at least 2 hours in compliance with ANSI/UL 263 (Col. 4, ll. 5-10 disclose the fire rating for the structure is two hours. However, if the Examiner is considered to over broadly interpret the invention of Balinski as having a fire rating of at least two hours that meets such a standard, it is highly well known in the art, as evidenced by Weston, that party walls and ASWs must meet certain mandatory building codes, such as having two hour fire ratings, in order to properly construct a compliant building and it would have been obvious to have updated the fire rating of the ASW of Balinski to meet the new updated fire rating standards as set forth in ANSI/UL 263 in order to construct a compliant building that meets commercial mandatory standards for construction and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).);
In re Japikse, 86 USPQ 70 (CCPA 1950). 
With respect to the fire rating and air permeance limitations for the completed ASW, as evidenced by Weston, fire ratings of at least 2 hours and an air permeance of not greater than 0.44 cfm/ft2, more specifically 0.40 cfm/ft2, are mandatory due to certain building codes that need to be met for construction of new buildings. Weston further discloses that the materials used to construct such an air barrier construction must have an air permeability of no greater than 0.004 cfm/ft2, where the assembly of such materials should have an average air leakage not to exceed 0.04 cfm/ft2, and the completed building should not exceed 0.40 cfm/ft2. Therefore, it would have been obvious to have constructed the air permeance of the ASW of Balinski to be no greater than 0.44 cfm/ft2
Regarding claim 2, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the air permeance is not greater than 0.38 cfm/ft2 under a pressure differential of 0.3 in water when tested with the method prescribed by ASTM E2357 (Weston disclose the assembly of such airtight materials should have an average air leakage not to exceed 0.04 cfm/ft2, where it would have been obvious to have constructed the ASW of Balinski to have such an air permeance value in order to allow the ASW to meet commercial mandatory standards as well as to construct a building that meets the commercial mandatory standards for air permeance.).
Regarding claim 3, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the sealing material comprises an air permeance of not greater than 0.004 cfm/ft2 under a pressure differential of 0.3 in water when tested with the method prescribed by ASTM E2178 (Weston disclose the materials used to construct an airtight barrier should have an air permeance not to exceed 0.004 cfm/ft2, where it would have been obvious to have constructed the sealing material of the ASW of Balinski in view of USG Acoustical Sealant and Geissbuhler to have such an air permeance value in order to allow the ASW of Balinski to meet commercial mandatory standards as well as to construct a building that meets the commercial mandatory standards for air permeance.).
Regarding claim 6, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious at least one vertical structural element (Balinski; the studs #17 of figure 2 or the studs #43 of figure 4) configured to receive the adjacent gypsum liner panels within an elongated track having a base and flanges extending from the base 
Regarding claim 7, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the at least one vertical structural element is disposed within at least one of the horizontal structural members (see figures 2 and 4 of Balinski).
Regarding claim 8, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious sealing material adhered to the interior of flanges of the elongated track of the at least one vertical structural element (as taught in USG Acoustical Sealant and Geissbuhler and as explained above, such sealant can be provided in the corners of the structural elements and panels in order to provide sealant between the flanges and base of the structural elements and the sides and edges of the panel and such sealant is applied on both the horizontal and vertical structural members where the liner panels are to be attached, where it would have been obvious to have applied such features to the studs of Balinski in order to prevent fire and sound from easily passing through such areas of the assembly as well).
Regarding claim 9, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the sealing material is disposed between the gypsum liner panels and each of the flanges of the elongated track of the at least one vertical structural element (as taught in USG Acoustical Sealant and Geissbuhler and as explained above, such sealant can be provided in the corners of the structural elements and panels and between both the horizontal and vertical structural members and the liner panels in order to provide sealant between the flanges and base of the structural elements and the sides and edges of the panel, where it would have been obvious to 
Regarding claim 10, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the horizontal structural elements comprise a generally C-shaped sectional profile (see figures 2 and 4 of Balinski, where the horizontal structural members comprise of two back to back C-shaped profiles), and wherein the at least one vertical structural element comprises a generally H-shaped sectional profile (figure 4 of Balinski teaches such studs comprise of an H-shaped profile).
Regarding claim 12, Balinski discloses an area separation wall (ASW), comprising:
a plurality of gypsum liner panels (panels #22 of figure 2 or panels #44 of figure 4 are constructed out of gypsum);
a plurality of horizontal structural elements (elements #14 and #15 of figure 2 or elements #40 and #41 of figure 4) configured to receive adjacent gypsum liner panels (see figures 2 and 4) within an elongated track having a base and flanges extending from the base (see figures 2 and 4); and 
the ASW comprises a fire rating of at least 2 hours in compliance with ANSI/UL 263 (Col. 4, ll. 5-10 disclose the fire rating for the structure is two hours. However, if the Examiner is considered to over broadly interpret the invention of Balinski as having a fire rating of at least two hours that meets such a standard, it is highly well known in the art, as evidenced by Weston, that party walls and ASWs must meet certain mandatory building codes, such as having two hour fire ratings, in order to properly construct a compliant building and it would have been obvious to have In re Aller, 105 USPQ 233 (CCPA 1955).);
However, Balinski does not disclose sealing material adhered to the interior of each of the flanges of the elongated track and disposed between the gypsum liner panels and each of the flanges of the elongated track when the liner panels are received within the elongated track to form seals therebetween, where such a sealing material comprises a flexible flashing tape, a compressed gasket pressure sensitive adhesive foam tape, a two-sided adhesive foam tape, a water activated adhesive, or a combination thereof. It is highly well known in the art, as evidenced by USG Acoustical Sealant, that a continuous bead of acoustical sealant is provided in the corners between an elongated track member and a gypsum liner panel in order to improve the acoustical and fire performance of such a wall. The figures on page 1 of USG Acoustical Sealant depict the sealant can be positioned on an inside corner of the elongated track between the flanges and the base, where the figures on page 2 depict such a placement at the corners allows both the side and bottom edges of the liner panel to be spaced but adhered to the track by such a sealant at the corner. Furthermore, Geissbuhler similarly discloses a sound damping partition which uses not only acoustical sealant #32 between the structural members #24 and #26 of the partition and the gypsum boards attached thereto but also discloses the use of two sided adhesive foam tape #34 In re Japikse, 86 USPQ 70 (CCPA 1950). 
With respect to the limitations requiring the sealing material to be adhered to one or more edges of the panels such that when the panels are inserted into the horizontal structural elements, the ASW is formed, the final structure of Balinski in view of USG Acoustical Sealant and Geissbuhler teach such features since the final structure of the prior art teaches such adhesive positioned as defined and thus meets such limitations as defined.
2, more specifically 0.40 cfm/ft2, are mandatory due to certain building codes that need to be met for construction of new buildings. Weston further discloses that the materials used to construct such an air barrier construction must have an air permeability of no greater than 0.004 cfm/ft2, where the assembly of such materials should have an average air leakage not to exceed 0.04 cfm/ft2, and the completed building should not exceed 0.40 cfm/ft2. Therefore, it would have been obvious to have constructed the air permeance of the ASW of Balinski to be no greater than 0.44 cfm/ft2 under a pressure differential of 0.3 in water, as taught in Weston, in order to construct the ASW of Balinski to mandatory commercial construction standards so as to allow for use in buildings of new construction.
Regarding claim 13, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious at least one vertical structural element (Balinski; the studs #17 of figure 2 or the studs #43 of figure 4) configured to receive the adjacent gypsum liner panels within an elongated track having a base and flanges extending from the base (see figures 2 and 4 of Balinski, where the studs of each figure comprise of a base and flanges to form a track to receive adjacent panels).
Regarding claim 14, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the sealing material is disposed between the gypsum liner panels and each of the flanges of the elongated track of the vertical structural elements (as taught in USG Acoustical Sealant and Geissbuhler and as explained above, such sealant can be provided in the corners of the structural elements and panels and .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski in view of USG Acoustical Sealant, Geissbuhler, Weston, and SA-925 (USG Gypsum Fire Wall Systems NPL SA-925, obtained from http://www.usg.com/content/dam/USG_Marketing_Communications/canada/product_promotional_materials/finished_assets/gypsum-fire-wall-systems-brochure-en-sa925-can.pdf (Dec. 2006)).
Regarding claim 4, Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston render obvious the horizontal structural elements comprise a generally C-shaped sectional profile (figures 2 and 4 of Balinski depict the structural elements #14 and #15 or #40 and #41 can be considered separate C-shaped track profiles). Though Balinski in view of USG Acoustical Sealant and Geissbuhler do not specifically disclose the sealing material is disposed between adjacent horizontal structural elements, USG Acoustical Sealant teaches that such sealant should be provided between all openings and partition intersections, which would include the intersection between such horizontal structural elements. Furthermore, SA-925 teaches on page 12 that acoustical sealant is to be applied between back-to-back C-channels for maximum sound control within such ASWs. Therefore, it would have been obvious to a person of ordinary skill in the art at 
Regarding claim 5, Balinski in view of USG Acoustical Sealant, Geissbuhler, Weston, and SA-925 render obvious the sealing material is adhered between an exterior of the bases of adjacent horizontal structural elements (see SA-925 and the rejection of claim 4 above).

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski in view of USG Acoustical Sealant and Geissbuhler.
Regarding claim 15, Balinski discloses a method of forming an area separation wall (ASW), comprising:
providing a plurality of gypsum liner panels (panels #22 of figure 2 or panels #44 of figure 4 are constructed out of gypsum) and a plurality of horizontal structural elements (elements #14 and #15 of figure 2 or elements #40 and #41 of figure 4) configured to receive adjacent gypsum liner panels (see figures 2 and 4) within an elongated track having a base and flanges extending from the base (see figures 2 and 4); and 
inserting the adjacent gypsum liner panels into the elongated track of at least one of the plurality of horizontal structural elements (see figures 2 and 4).
However, Balinski does not disclose sealing material applied to at least one of an interior of each of the flanges of the elongated track of the horizontal structural elements In re Japikse, 86 USPQ 70 (CCPA 1950). 
With respect to the limitations requiring the insertion of the liner panels after applying the sealing material, Geissbuhler teaches such a step is obvious and it would have been obvious to have conducted the applying sealing material step before the liner panels are inserted into the track of the structural elements of Balinski in order to make application of the sealing material quicker and easier and also since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans
Regarding claim 17, Balinski in view of USG Acoustical Sealant and Geissbuhler render obvious inserting the adjacent liner panels into an elongated track of at least one vertical structural elements (the vertical structural elements #17 or #43 of Balinski comprise of a track which is to receive adjacent liner panels).
Regarding claim 18, Balinski in view of USG Acoustical Sealant and Geissbuhler render obvious the sealing material is disposed between the gypsum liner panels and the elongated track of the at least one vertical structural elements (as taught in USG Acoustical Sealant and Geissbuhler and as explained above, such sealant can be provided in the corners of the structural elements and panels in order to provide sealant between the flanges and base of the structural elements and the sides and edges of the panel, where it would have been obvious to have applied such features to the studs of Balinski in order to prevent fire and sound from easily passing through such areas of the assembly as well).
Regarding claim 19, Balinski in view of USG Acoustical Sealant and Geissbuhler render obvious the plurality of horizontal structural elements comprise a generally C-shaped sectional profile (see figures 2 and 4 of Balinski, where the horizontal structural members comprise of two back to back C-shaped profiles), and wherein the at least one vertical structural element comprises a generally H-shaped sectional profile (figure 4 of Balinski teaches such studs comprise of an H-shaped profile).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Balinski in view of USG Acoustical Sealant, Geissbuhler, and Weston.
Regarding claim 16, Balinski in view of USG Acoustical Sealant and Geissbuhler teach the ASW comprises of a two hour rating when the panels are assembled within the track as taught in col. 4, ll. 5-10 of Balinski. However, if the Examiner is considered to over broadly interpret the invention of Balinski as having a fire rating of at least two hours that meets such a standard, and since Balinski does not specifically teach the air permeance of such an assembly, as evidenced by Weston, fire ratings of at least 2 hours and an air permeance of not greater than 0.44 cfm/ft2, more specifically 0.40 cfm/ft2, are mandatory due to certain building codes that need to be met for construction of new buildings. Weston further discloses that the materials used to construct such an air barrier construction must have an air permeability of no greater than 0.004 cfm/ft2, where the assembly of such materials should have an average air leakage not to exceed 0.04 cfm/ft2, and the completed building should not exceed 0.40 cfm/ft2. Therefore, it would have been obvious to have constructed the fire rating of the ASW of Balinski to be two hours measured by ANSI/UL 263 and with an air permeance of the ASW to be no greater than 0.44 cfm/ft2 under a pressure differential of 0.3 in water, as taught in Weston, in order to construct the ASW of Balinski to mandatory commercial construction standards so as to allow for use in buildings of new construction.

Response to Amendment
Applicant’s amendments to the claims and arguments overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that USG Acoustical Sealant “clearly fails to disclose a sealant material adhered to the interior of each of the flanges and the base of the elongated track of the horizontal structural elements and disposed between the gypsum liner panels and each of the flanges and the base of the elongated track of the horizontal structural elements,” as depicted on page two of the USG Acoustical Sealant NPL, the best practice is to apply the sealant in the corner between the structural element and the gypsum liners in order to provide a strong connection and to best prevent a sound path through the system. Therefore, since the gypsum liners of Balinski are provided inside the structural elements, it would thus have been obvious to have similarly provided such sealant to the corners between the base and flanges of the structural members so as to be positioned between each respective gypsum liner and the flange of the structural member in order to similarly provide such a connection and prevent the sound path through the wall. Furthermore, since the claims were amended to define the sealing material as comprising of a foam tape, since Geissbuhler teaches such sealant and foam tape are to be positioned on the faces of the gypsum liner and structural member which are to contact one another, it would have thus been similarly obvious to have applied such foam tapes and sealant between the flanges of the structural members and the gypsum liners of Balinski since those are the surfaces of the elements which are to contact one another and which form the sound path through 
Regarding Applicant’s arguments that “USG explicitly states that ‘apply ¼” min. bead of sealant to seal perimeter of partition’ and ‘around all openings and partition intersections,’” the final structure as depicted on pages 1 and 2 of the NPL would not be possible if the adhesive is applied first, as Applicant suggests. In the Good Design Practices section of the NPL of USG Acoustical Sealant, the NPL states that such a sealant can be applied to the frame before insertion the facing panel into the frame. The secondary reference of Geissbuhler also discloses that such sealant and foam tape is to first be applied to the structural members and the liner is to then be pressed into the adhesive to attach it thereto and thus renders such method steps obvious. Furthermore, whether the adhesive is applied to the liner or structural members before or after assembly of such elements with one another does not materially alter the final product of the method, where the same final structure is formed when either of such method steps are taken. As held in In re Burhans, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Since no new or unexpected results would be produced based on the steps or order in which the sealing material is applied, such steps of manufacture are considered obvious in view of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635